Case 8:21-cv-01107-GLS Document1 Filed 05/06/21 Page 1 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

Lez fo thiap.
/ ‘Curl. CW) PHO Complaint for a Civil Case
: ME),
Pong PORCH Case No. C)I-CV- oD - (AL&
(Write the full name of each plaintiff who is filing (to be filled in by the Clerk's Office)
OU No

 

 

CO Yes

this complaint. If the names of all the plaintiffs
Jury Trial:
(check one)

cannot fit in the space above, please write “see
attached” in the space and attach an additional

page with the full list of names.)

-against- [

lo/ Md, le Sh "

Rockville mp) -
(Write the full name of each defendant who is
being sued. If the names of all the defendants

 

 

 

cannot fit in the space above, please write “see
attached”’ in the space and attach an additional
page with the full list of names.) z
x ny
be
att et —
Mes
ED

 

 

 
Case 8:21-cv-01107-GLS Document1 Filed 05/06/21 Page 2 of 8

I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach

additional pages if needed.

Name

Street Address

City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

Wespy Gotthuay

[3808 Cost ble) 2 Jor

Si los-SPnh,

Mery lors Vojoy
diuf0-38o-SHe

hAeSrbhalth, bs) wh © Gre) Cong

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title (if
known). Attach additional pages if needed.

Defendant No. 1

Name

Job or Title

(Gf known)

Street Address

City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

Mont Fomoty Ce onyvy

 

(0( Monee To.
fo acy lle Moz bond
Pho fond Doyse

 

 

 

 
Case 8:21-cv-01107-GLS Document1 Filed 05/06/21 Page 3 of 8

Defendant No. 2

Name

 

Job or Title

 

(if known)
Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address

 

(if known)

Defendant No. 3

Name

 

Job or Title

 

(if known)
Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

1
¥

 

E-mail Address

 

(if known)

Defendant No. 4

Name

 

Job or Title

 

(if known)
Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address

 

(af known)

(If there are more than four defendants, attach an additional page
providing the same information for each additional defendant.)
Il.

Case 8:21-cv-01107-GLS Document1 Filed 05/06/21 Page 4 of 8

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two
types of cases can be heard in federal court: cases involving a federal question and cases
involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising
under the United States Constitution or federal laws or treaties is a federal question case.
Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another
State or nation and the amount at stake is more than $75,000 is a diversity of citizenship
case. In a diversity of citizenship case, no defendant may be a citizen of the same State
as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

LJ] Federal question QO Diversity of citizenship
Fill out the paragraphs in this section that apply to this case.

A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United
States Constitution that are at issue in this case.

EF Ce Oxiknly
: /

 

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship

1. The Plaintiff(s)

 

 

a. If the plaintiff is an individual
The plaintiff, (name) /e977 7 Agar , is a citizen of
the State of (name) hay ;
Aas
b. If the plaintiff is a corporation
The plaintiff, (name) pter-sonet wn , is incorporated

under the laws of the State of (name) ,
and has its principal place of business in the State of (name)

Me Va aye ‘A Onl ZF .

(If more than one plaintiff is named in the complaint, attach an additional
" page providing the same information for each additional plaintiff.)

4

 
Case 8:21-cv-01107-GLS Document1 Filed 05/06/21 Page 5 of 8

2.

The Defendant(s)

*

a. If the defendant is an individual

The defendant, (name EH PL , is a citizen of

the State of (name) 7 . Oris a citizen of
(foreign nation)

 

 

b. If the defendant is a corporation

The defendant, (name) , 18
incorporated under the laws of the State of (name)

, and has its principal place of
business in the State of (name) . Oris
incorporated under the laws of (foreign nation)

, and has its principal place of
business in (name)

 

(If more than one defendant is named in the complaint, attach an
additional page providing the same information for each additional
defendant.)

The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant
owes or the amount at stake—is more than $75,000, not counting interest
and costs of court, because (explain):

 

 

 

 

 
TH.

Case 8:21-cv-01107-GLS Document1 Filed 05/06/21 Page 6 of 8

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as
briefly as possible the facts showing that each plaintiff is entitled to the damages or other
relief sought. State how each defendant was involved and what each defendant did that
caused the plaintiff harm or violated the plaintiff's rights, including the dates and places
of that involvement or conduct. If more than one-claim is asserted, number each claim
and write a short and plain statement of each claim in a separate paragraph. Attach

additional pages if needed.

Mach PAF Oimgnose) CAG — b'P I\nPot mes
Noven ss Pol YX Dixsnesed CoAn. Oc lePoraS$ Bee ph'e Vosera—
“Ov O<
torch 9-014 aS m~ / Hema d, Coca) od; 2sit bt Pod >
At] 7015 Oe) aw jecless/frohnn Fo oo Lr 9 L0L ST oie
Hek- tnd m Condition X errypley rears
Cecloesies Kon Dle (Bs Tek. Dri. re _ /i'guor
Frou Ofete,
Moy bin fp vil 'sb¢ +p be loc mes 2
Moy att LIns Dsmisted trong means Caey~ De.
t/ he ineTS2) on OD Fre sible 7) Helaced
hor fede, dly
Seely oO YA Coce, Deol oN disilekly Done,
bel Gertie, To Cosy Tad by Cove C0 Rr Leman ton
a ee ee ne Tali hg
Sle. ecloes Leth Nor Porvvwnere Aye Gliiee
LDisiye Whe Cheat ra Bry cag The. Axi bility co hecfe
Jers War hn (7 tet “Cov Zana, Ay nv. Comey
Free Pnvwwr . 7

 

 

4/2 )ro Comoe) Fka. Chg, Ol O's tee yo thrton gee

Le 760 CaAT? -
! So Cottage, PN phon Skuc-s-

Jeg nrmdtisn -
UE ee Wyse kar Ons MeN peraey OTe *

“fe (eK Medi prey Canty QI gey~ AtLlomme JD py

Disig'é be
IV.

Case 8:21-cv-01107-GLS Document1 Filed 05/06/21 Page 7 of 8

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to
order. Do not make legal arguments. Include any basis for claiming that the wrongs
alleged are continuing at the present time. Include the amounts of any actual damages
claimed for the acts alleged and the basis for these amounts. Include any punitive or
exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
actual or punitive money damages. For any request for injunctive relief, explain why
monetary damages at a later time would not adequately compensate you for the injuries
you sustained, are sustaining, or will sustain as a result of the events described above, or
why such compensation could not be measured.

Dy2-Te Meaifzanage Conte AT belegniing Mo) bee lors Keats's 7

Lo tn Coerbring 9Ohvs eek on, w~ Fok Sher eel, PAT ne.
lh-s Ash, be Comme a1 7n~ ond Zhan Sore - Dom. usd able
YO _coTatn tug CTA, P20) ze | Comry ere, Lecate oC
Wnty ney Cosy

 
Case 8:21-cv-01107-GLS Document1 Filed 05/06/21 Page 8 of 8

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

A. For Parties Without an Attorney

T agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. I understand that my failure to keep a current
address on file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: H/cfp-7 , 20A/

Signature of Plaintiff Wa

Printed Name of Plaintiff lif Eiy 3 =F rep

(If more than one plaintiff is named in the complaint, attach an additional
certification and signature page for each additional plaintiff.)

B. For Attorneys

Date of signing: , 20

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

 

Address

 

Telephone Number

 

Email Address

 

 
